DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group 1 in the reply filed on 02/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims Status
	Claims 1-10 and 21-30 are currently pending for examination.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1-10 and 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,911,095 B2 and claims 1-10 of U.S. Patent No. 10,528,910 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims and they are very similar in scope.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 1-6, 24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Vangala (Pub. No.: US 2009/0160674 A1) in view of Silvers (Pub. No.: US 2015/0287313 A1).

Regarding claim 1, Vangala teaches a system for monitoring commodity level for a plurality of tanks tank (Fig. 1-Fig. 4, Abstract, para [0016], “In step [E] the distributor's server computer will evaluate the various alarms from different tanks and chart a proper delivery schedule and route to optimize the delivery costs.”. A telemetry system to monitor the amount of fuel in user’s fuel tanks), the system comprising:
 	a plurality of tank sensors associated with the plurality of tanks (Fig, 1 – Fig. 3, sensor 122, 222, 322), wherein each of at least one of the plurality of tank sensors comprises:
a Hall Effect sensor configured to detect commodity level of commodity stored in the tank;
a transmitter configured to transmit, over a wireless network, information indicating the commodity level detected by the Hall Effect sensor (para [0004], “The present invention provides a flexible, inexpensive wireless sensing system to sense the tank level and send the data over the commonly available public internet.  The Hall-effect sensor is similar to the prior art.  However, unlike the prior art, the digital data generated by this sensor is fed to a Wi-Fi (an industry standard short range wireless protocol promoted by a trade group called Wi-Fi Alliance) transmitter which is a standardized commonly available technology.”); and
 	a power source configured to supply power to the Hall Effect sensor and the transmitter (It is inherent that a power source is needed to power the Hall Effect sensor, WIFI transmitter and other electronics to perform the disclosed measurement and transmission functions), wherein the Hall Effect sensor detects commodity level and the transmitter transmits information indicating commodity level over the wireless network (Fig. 4, Steps A and ; 
 	at least one processor (Fig. 2, computers 232, 251); and
 	at least one non-transitory storage medium storing processor-executable instructions that, when executed by the at least one processor, control the processor to:
 		receive the information indicating commodity level associated with at least some of the plurality of tanks (para [0012], “In this case the transmitter 221, with its antenna, directly and wirelessly transmits the signal to the receiver 231 located at the third party monitoring service building 230.”);
 		determine a time to refill a subset of the plurality of tanks based, at least in part, on monitoring commodity usage using the information indicating the commodity level; and 
 	 	using the time to refill the subset of tanks to schedule a future delivery (para [0015], “The sensor 322 generates a signal proportional to the level of the propane in the storage tank and sends the signal to the Wi-Fi enabled transmitter 321 which transmits the signal through its antenna 323.  The transmitted signal is picked up by the Wi-Fi router 311 through its antenna 312.  The host computer 313 stores the data and generates alarm and usage reports.  Whenever an alarm is generated, the 313 will communicate it to the ” and para [0016], “In step [E] the distributor's server computer will evaluate the various alarms from different tanks and chart a proper delivery schedule and route to optimize the delivery 
costs.”. The computer determines it is time to refill the tanks based on the fuel level and the distributor uses the reported fuel level alarm as an indication that it is time to refill the tanks by scheduling for a fuel delivery).
	Vangala fails to teach expressly a power source configured to supply power to the Hall Effect sensor and the transmitter during periodic time intervals, wherein the Hall Effect sensor detects commodity level during at least one of the periodic time intervals and the transmitter transmits information indicating commodity level over the wireless network during at least one of the periodic time intervals.
	However in the same field of sensor system, Silvers teaches a battery management system that periodically wakes up the tank sensor to measure and to transmit the measured data to a monitoring center. Please refer to Fig. 1 - Fig. 5, para [0044], “Based upon the predetermined rate, a timer 54 will count down until it `wakes up` the processor 52.  When ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vangala’s sensor with a battery power management system to intermittently wake up the battery to prolong the life of the battery.

Regarding claim 2, Vangala in the combination teaches the system of claim 1, wherein the transmitter is configured to transmit the information indicating the commodity level over Wi-Fi internet instead of a cellular data network.
However, in the same field of fuel monitoring system, Silvers teaches cellular network is used to transmit tank data. See para [0030], “The wireless tank monitor assemblies 28 have transmitters that preferably ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Vangala’s Wi-Fi network with a cellular data network to increase transmission distance.
 
Regarding claim 3, Vangala in the combination teaches the system of claim 1, wherein the transmitter is configured to transmit the information indicating the commodity level over a local area network associated with a building that receives commodity from one of the plurality of tanks (Fig. 3 sensor antenna 312 transmits data over a WIFI network to the residence 310 housing the tank 320), and the system further comprises a router configured to provide the local area network (Fig. 3, para [0015], Wi-Fi router 311).

Regarding claim 4, Vangala in the combination teaches the system of claim 1, wherein the at least one non-transitory storage medium stores processor-executable instructions that further control the at least one processor to determine whether a commodity amount in one or more of the plurality of tanks is below a threshold amount, and present, to a user, an indication of low commodity amount for one or more of the plurality of tanks if the commodity amount is determined to be below the threshold amount (para [0016], “In step [C] the host computer will generate a usage report and, if necessary, an alarm to indicate that the level of fuel has dropped below a preset point.”).

Regarding claim 5, Vangala in the combination teaches the system of claim 4, wherein determining whether the commodity amount is below a threshold amount comprises receiving information identifying a capacity of one of the plurality of tanks from settings associated with a user account and determining the commodity amount based, at least in part, on the capacity (para [0005], “Most importantly the customer controls the flow of the data and the preset levels.  The latter has the added benefit of requesting the refill when the fuel prices are more favorable.  Also, since the customer has access to the utilization data, he or she has the option of optimizing the consumption to manage the budget better.”).

Regarding claim 6, Vangala in the combination teaches the system of claim 1, wherein the at least one non-transitory storage medium stores processor-executable instructions that further control the at least one processor is receive input requesting a commodity delivery (para [0016], “The client application software on the host computer at the customer's end can be set up to send the alarm: 1) automatically as it's generated, or 2) upon the approval of the user, or 3) user entering the alarm data on the distributor's website.  In step [E] the distributor's server computer will evaluate the various alarms from different tanks and chart a proper delivery schedule and route to optimize the delivery costs.”).  

Regarding claim 24, Vangala in the combination teaches the system of claim 1, wherein the transmitter is configured to transmit, over the wireless network, information indicating the commodity level after a delivery of the commodity to the tank (It is inherent the system continuously monitors the fuel tank level before and after the refill).

Regarding claim 27, Vangala in the combination teaches the system of claim 1, wherein the transmitter is in communication with the Hall Effect sensor (Fig. 1-Fig. 3, the transmitter 121 is in communication with the Hall Effect sensor 122 to transmit measurement data).  
Vangala fails to teach wherein each of at least one of the plurality of tanks further comprises at least one sensor configured to measure temperature, and wherein the transmitter is further configured to transmit, over the wireless network, temperature measured by the at least one sensor.
However, in the same field of fuel tank monitoring system, Silvers teaches a fuel tank comprises of a transmitter configured to transmit temperature sensor data over a WIFI network. Please refer to para [0037], “The monitor unit 30 is preferably implemented with a magnetic, reed-switch style, level sensor equipped with one or more floats 42a, 42b, but may be implemented with any number or style of sensors such a pressure, temperature, humidity, or other sensor.” and para [0030], “The wireless tank monitor assemblies 28 have transmitters that preferably communicate by radio frequency in the 900 MHz ISM radio band, but other frequencies and transmission types such as WiMax, WiFi, cellular network, or satellite transmission may be used.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify each of Vangala’s fuel tanks with a temperature sensor to provide a more comprehensible monitoring system.

Regarding claim 29, Vangala in the combination teaches the system of claim 1, wherein the at least one non-transitory storage medium stores processor-executable instructions that further control the at least one processor to present, on a display of a computing device, an indication of the time to refill the subset of tanks (para [0016], the computer screen displays a low fuel level alarm to indicate it is time to refill the tanks).  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vangala (Pub. No.: US 2009/0160674 A1) in view of Silvers (Pub. No.: US 2015/0287313 A1) as applied to claim 1, and further in view of Smith (Pat. No.: US 9,666,052 B1).

Regarding claim 7, the combination teaches the system of claim 1, but fails to teach further comprising at least one visual indicator configured to provide an indication of a connectivity status of the transmitter to the wireless network.  
However, in the same field of sensor system, Smith teaches a wireless sensor comprises of an LED for indicating the status of data transmission. Fig. 5, Col. 7 lines 37-38, “The wireless sensor module 500 has an LED 520 for indicating the status of data transmission.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Vangala’s sensor with an LED to visually display the status of data transmission.

Regarding claim 8, the combination teaches the system of claim 1, but fails to teach further comprising at least one visual indicator configured to provide an indication of transmission of the information indicating the commodity level over the wireless network.  
However, in the same field of sensor system, Smith teaches a wireless sensor comprises of an LED for indicating the status of data transmission. Fig. 5, Col. 7 lines 37-38, “The wireless sensor module 500 has an LED 520 for indicating the status of data transmission.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Vangala’s sensor with an LED to visually display the status of data transmission.

 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vangala (Pub. No.: US 2009/0160674 A1) in view of Silvers (Pub. No.: US 2015/0287313 A1) as applied to claim 1, and further in view of Smith (Pat. No.: 6,101,451).

Regarding claim 9, Vangala in the combination teaches the system of claim 1, comprise of a Hall Effect sensor but fails to teach further comprising a magnetic sensor coupled to the Hall Effect sensor and configured to receive a signal indicating a change in operating state when a magnet is positioned proximate to the magnetic sensor.  
Since the meter may have a rotating metallic target (including a metallic substance) which is sensed by a sensor, the system can be inhibited by attaching a magnet to the monitor.  As shown in FIG. 8, the computer in the monitor 130 has a circuit 132 which is controlled by a magnetic reed switch 134.  Should a magnet be attached to the monitor, the magnetic reed switch 134 will close thereby supplying a signal to the monitor computer.  In response to this signal the monitor will transmit a tamper alarm when it transmits data to the receiver.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Vangala’s Hall-effect sensor with a magnetic reed sensor to detect for tamper event.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vangala (Pub. No.: US 2009/0160674 A1) in view of Silvers (Pub. No.: US 2015/0287313 A1) as applied to claim 1, and further in view of Electro Industries’ .

Regarding claim 10, the combination teaches the system of claim 1 but fails to teach wherein the transmitter is configured to receive connectivity credentials associated with the wireless network from a computing device associated with a user account corresponding to one of the plurality of tanks.
However, in the same field of telemetric system, Electro Industries’ Communicator Ext teaches a user’s computer is used to input communication settings associated with the sensor. Please refer to section 3.3.5 “Communications” at page 3-11. Communication Ext also teaches a modem password setting mode to enable connection. Please refer to section 6.6.6: “Ethernet/Modem combination” at page 6-15. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Vangala’s computers with a computer program with a control window to input communication setting associated with the meter sensor and a modem password setting mode to improve security.

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vangala (Pub. No.: US 2009/0160674 A1) in view of Silvers (Pub. No.: US 2015/0287313 A1) and of Electro Industries’ Communicator Ext (Pub. 01/2013) .

Regarding claim 21, Vangala in the combination teaches the system of claim 10, wherein the computing device associated with the user account is a computer (Fig. 3 computer 313).
Vangala fails to expressly teach a phone or a tablet computer. 
However in the same field of sensor system, Meyer teaches any suitable remote devices such as a smart phone or tablet computer can be used to view sensor information. See para [0224], “As shown in FIG. 11, a user may access the system via the internet using a remote device such as smart phones, laptop computers, computers, tablet computers or any virtually any device with a display and internet connection. This allows a user to view problems (both faults and non-faults) remotely and act on those problems using only the internet access.  Wireless flowmeters 131 may have their instantaneous and their accumulated amounts viewed.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vangala’s computer with a smart phone or a tablet computer to provide better portability.

s 22-23, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vangala (Pub. No.: US 2009/0160674 A1) in view of Silvers (Pub. No.: US 2015/0287313 A1) as applied to claim 1, and further in view of Meyer (Pub. No.: US 2014/0343736 A1).

Regarding claim 22, Vangala in the combination teaches the system of claim 1, where the fuel monitoring system allows the user to monitor usage but fails to further teach wherein the at least one processor is configured to present, to the user, an indication of a high usage rate if a current usage rate is determined to be above an average usage rate.
However in the same field of sensor system, Meyer teaches the sensor system that alarms the user of high usage rate. See paragraph [0106], “The flow meter will observe through a conduit, such as the flow from intake 14 through valve 12 to outtake 16 and compare that flow with a range of acceptable levels that are determined by the control unit 40.  The processor 42 will compare flow rates against parameters within memory for allowed flow rates.  If these parameters are not met or exceeded, then an alarm state can be initiated and/or the conduit can be shut off.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vangala’s 

Regarding claim 23, the combination teaches the system of claim 1, but fails to teach wherein the at least one processor is configured to compare the power supply level to a threshold level and present, on the display of the computing device associated with the user account, an indication to replace the battery if the power supply level is below the threshold level.
However in the same field of sensor system, Meyer teaches a remote control panel 4 configured to display the sensor’s low battery condition. See para [0011], “Still another embodiment to provide a control panel that can be enabled to display numerous alarm conditions from a sensor unit, including: low battery, poor signal, wet sensor, communication failure, sensor failure.” and para [0205], “Low Battery is another sensor communications that can be accomplished indicating the sensor by name or zone that needs its battery replaced.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vangala’s monitoring system to display low battery alarms to notify the user of the problem.

Regarding claim 28, the combination teaches the system of claim 1, but fails to teach wherein the transmitter is further configured to transmit, over the wireless network, information indicating a power supply level associated with the power source, wherein the power supply level is based at least in part on a voltage signal of the power source.  
However in the same field of sensor system, Meyer teaches a remote control panel 4 configured to wirelessly receive battery power level from the associated sensor and to display the condition. Please refer to Fig. 1, para [0011], “Still another embodiment to provide a control panel that can be enabled to display numerous alarm conditions from a sensor unit, including: low battery, poor signal, wet sensor, communication failure, sensor failure.” and para [0205], “Low Battery is another sensor communications that can be accomplished indicating the sensor by name or zone that needs its battery replaced.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vangala’s monitoring system to display low battery alarms to notify the user of the problem.

Regarding claim 30, the combination teaches the system of claim 1, but fails to teach wherein the at least one non-transitory storage medium stores processor-executable instructions that further control the at least one processor to present, on a display of a computing device, an indication of power supply level for the power source.
However in the same field of sensor system, Meyer teaches a remote control panel 4 configured to display the sensor’s low battery condition. See para [0011], “Still another embodiment to provide a control panel that can be enabled to display numerous alarm conditions from a sensor unit, including: low battery, poor signal, wet sensor, communication failure, sensor failure.” and para [0205], “Low Battery is another sensor communications that can be accomplished indicating the sensor by name or zone that needs its battery replaced.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vangala’s monitoring system to display low battery alarms to notify the user of the problem.

	Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vangala (Pub. No.: US 2009/0160674 A1) in view of Silvers (Pub. No.: US 2015/0287313 A1) as applied to claim 1, and further in view of Makino (Pub. No.: US 2009/0025805 A1).

Regarding claim 25, the combination teaches the system of claim 1, but fails to teach further comprising at least one sensor positioned to measure temperature outside a tank.  
However, in the same field of fuel tank system, Makino teaches a fuel tank with an external temperature sensor 30. See Fig. 1, and para [0040], “A first temperature sensor 29 is disposed within the inner space within the inner tank wall 2 in order to detect the temperature within the fuel tank 1.  A second sensor 30 is disposed externally of the fuel tank 1 in order to detect the environmental temperature.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Vangala’s fuel tanks with an external temperature sensor to detect temperature difference.

Regarding claim 26, the combination teaches the system of claim 1, but fails to teach further comprising at least one sensor positioned to measure temperature inside a tank.
However, in the same field of fuel tank system, Makino teaches a fuel tank with an internal temperature sensor 29. See Fig. 1, and para [0040], “A first temperature sensor 29 is disposed within the inner space within the inner tank wall 2 in order to detect the temperature within the fuel tank 1.  A second sensor 30 is disposed externally of the fuel tank 1 in order to detect the environmental temperature.”.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Baratz (Pub. No.: US 2013/0041795 A1) teaches a fuel delivery schedule system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685